 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDclaim stenographers are office clerical employees, and weshall therefore exclude them from the unit.We find that a unit of all drivers,driver-helpers, and ware-housemen at the Employer's 11 terminals in North Carolina,including the day dispatcher at the Charlotte terminal and therate and billing clerk at the Greensboro terminal, but excludingmechanics,the head warehousemen at the Raleigh and Golds-boro terminals, the night dispatcher at the Charlotte terminal,thebillingand filing clerks at the Charlotte, Troy, andRaleigh terminals,the rate clerks at the Charlotte terminal,the janitor at the Albermarle terminal, the general officeclerks, file clerk,and claim stenographers at the Albermarleterminal,professional employees,guards, and supervisors asdefined in the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section9 (b) of the Act.As the unit found appropriate is broader than the unitsought by the Petitioner, the Petitioner may, if it does notdesire to proceed with an election in such a unit,withdraw itspetitions in this proceeding,provided that it notifies theRegionalDirector for the Eleventh Region to that effectwithin ten(10) days from the date of issuance of this Decisionand Direction of Election.[Text of Direction of Election omitted from publication.]RADCLIFF SILO COMPANYandINTERNATIONAL UNION OFMINE,MILL AND SMELTER WORKERS, LOCAL 883,INDEPENDENT, Petitioner. Case No. 14-RC-2339. Novem-ber 20, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Walter A.Werner, hearing officer. The hearing officer's rulings madeatthehearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this case,the Board finds:1.TheEmployer is engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to representcertain employees of the Employer.'3.A questionaffecting commerce exists concerning therepresentation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct.'QuarryWorkers,Local829, affiliated with International Hod Carriers and CommonLaborers,AFL, waspermitted to intervene on the basis of a card showing.107 NLRB No. 41. RADCLIFF SILO COMPANY1374.The partiesare in general agreementthat a unit ofproduction and maintenance employees, excluding office cleri-cals,professional employees,guards, and supervisors asdefined in the Act is appropriate. The Petitioner, however,would exclude Clinton Thomson as a supervisor and VincentWeiler,Charles Govieau, and Oscar Doza as independentcontractors.The Employer and the Intervenor contend thatthe named individuals should be included in the unit.The Employer is engaged in the manufacture, sale, anderection of concrete stave silos.Ithas plants in Kansas andMissouri, but only the Ste. Genevieve, Missouri, plant is hereinvolved. This plant was first put into operation on or aboutMarch or April 1953. The Employer's operations are seasonalin nature beginning sometime in the spring and terminatingwith the approach of cold weather. The Employer's practiceis to manufacture sufficient staves to fulfill its contractualrequirements and then to shut down its plants. At peak produc-tion, the Employer has 11 production and maintenance em-ployees in the Ste. Genevieve plant. The employees workunder the supervision of the plant manager who is also thesupervisor of the building program. Overall supervision isalso exercisedby thesalesmanagerwho substitutes for theplantmanagerwhen the latter, during a 3-month period, isfrequentlyabsent from the plant training the builders orsupervising the erection of silos.ClintonThomson, whom the Petitioner would exclude, isclassified as acting foreman and checker. His principal dutiesare to maintain the single production machine in the plant,perform general repair work,and check material beingshipped.When not so engaged, he works along with the pro-duction employees manufacturing staves. In the absence of theplantmanager,Thomson serves as acting foreman subject tothe supervision of thesalesmanager.As acting foreman, hedirects the work of the production employees but is notresponsible for the quality of their work. He has no authorityto hire, discharge,or effect any changes in the statusof otheremployees, or to make effective recommendations in thatregard.As a relatively skilled employee, he receives anhourly rate which is 10 cents higher than that paid other pro-duction employees.However his weekly earnings are less thanthose of some of the production employees because the latterare also paid on a piecework basis.In these circumstances,and upon the basis of the record before us, we find thatClinton Thomson does not possess the authority of a super-visor as defined in Section 2 (11) of the Act and therefore isnot a supervisor within the meaning of the Act. We shalltherefore,contrary to the Petitioner's contentions,includehim in the unit.As indicated above,the Petitioner also seeks the exclusionof three individuals on the ground that they are independentcontractors.The Employer classifies them as "worker andbuilder"; that is to say, they serve in a dual capacity as pro- 138DECISIONSOF NATIONAL LABOR RELATIONS BOARDduction employees during part of the year and as erectorsor builders of concrete stave silos at other times.The recorddoes not indicate the proportion of time devoted to eachactivity but, as these individuals are regardedbythe Employeras its "key"employees,they receive preference inproductionwork when there are no silos to be erected.When engaged inproduction work they receive the same hourly and pieceworkpay as do other production workers. However, when erectinga silo the builder works pursuant to the terms of a writtenagreement with the Employer.According to his agreement,the builder undertakes to erecta silo in accordance with the instructions and specificationsset forth therein.He agrees to account for all material,equipment,and tools furnished by the Employer and to beresponsible for any damage thereto, ordinary wear and tearexcepted.The builder also undertakes to collect the contractprice from the purchaser upon the completion of the silo andto forward the same to the Employer together with a reportof labor and expenses.TheEmployer on its part, agrees to pay the builder aspecified lump sum for the erection of the silo,depending onthe size and type, together with a stipulated year-end bonusbased on the dollar value of the labor expended in the erectionof the silos,provided the builder is still in the Employer'semploy at the end of the calendar year. In addition, theEmployer agrees to compensate the builder on the basis ofstipulated hourly rates for all repair and tank work and forthetimenecessarily spent in traveling to the plant formaterials.The builder is under no obligation to furnish any labor otherthan his own.Helpers are supplied by the Employer from itsproduction force or by the purchaser of the silo,in accordancewith the provisions of the purchase and sale contract. Thehelpers are paid on an hourly basis by the Employer or thepurchaser.In either case,however, the Employer, and notthe builder,assumes responsibility for their workmen's com-pensation.The Employer also withholds social-security andincome taxes from all sums paid to the builder.The record also discloses that the Employer exercisessubstantial supervision over the manner in which the work ofconstructing the silo is performed by the builder and that, asa practical matter,the builder accepts the control and super-vision of the Employer notwithstanding the existence of awritten agreement.As the Employer exercises substantial and responsiblecontrol over the builders with respect to the manner andmeans of performing their work, we find,contrary to thePetitioner's contention,that the builders are not independentcontractors but employees of the Employer.'In view of the'See Steinberg&Company, 78 NLRB 211, for discussion of the applicable right- of-controltest.See also Vaughn Brothers, 94 NLRB 382. YORK TRANSFER & STORAGE CO.139substantial amount of work performed by the builders in theproduction of staves and the related and interdependentcharacter of their work as builders,we further find that theyhave a sufficient community of interest with the other em-ployees to be included in a unit of production and maintenanceemployees.Accordingly,we shall include them in the unit.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining withinthemeaning of Section 9 (b) of the Act:All production andmaintenance employees at the Employer'sSte.Genevieve,Missouri,plant, including the acting foreman and checker,and the builders,but excluding office clericals,professionalemployees,guards,.and supervisors as definedin the Act.5.As indicated above, the Employer's operations areseasonal in nature.During the peak of its operations itemploys approximately 11 employees.At the time of the hear-ing in August,theEmployer estimated that its operations,which had already then been curtailed,would come to a haltin about 6 weeks and would not be resumed until about MarchorApril of next year.Under the circumstances, and inaccordance with our policy in seasonal industry cases, weshall direct that the election herein be held at or about theapproximate seasonal peak on a date to be determined by theRegional Director among the employees in the appropriateunit who are employed during the payroll period immediatelypreceding the date of the issuance of the notice of electionby the Regional Director.[Text of Direction of Election omitted from publication.]YORK TRANSFER & STORAGE CO.,PetitionerandLOCAL193, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA,AFL. Case No.35-RM-57. November 20, 1953DECISION AND DIRECTION OF ELECTIONUpon a petitionduly filedunder Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harry Berns,hearing officer.The hearing officer'srulingsmade at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case,the Board finds:1.TheEmployer is engaged in commerce within themeaning ofthe Act.2.The labor organization involved claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the107 NLRB No. 47.